UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6794



STEPHANIE ATCHLEY,

                                              Plaintiff - Appellant,

          versus


CITY OF WINSTON-SALEM, NORTH CAROLINA; J. E.
BOWMAN, Police Officer,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Winston-Salem.    Richard C. Erwin,
Senior District Judge. (CA-96-526-6)


Submitted:   October 7, 1997              Decided:   November 7, 1997


Before NIEMEYER and HAMILTON, Circuit Judges and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Stephanie Atchley, Appellant Pro Se. Gusti Wiesenfeld Frankel,
WOMBLE, CARLYLE, SANDRIDGE & RICE, Winston-Salem, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

her 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Atchley v. Winston-Salem, No. CA-96-526-6 (M.D.N.C. Apr. 25, 1997).
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2